                                          Case 3:20-cv-02950-CRB Document 61 Filed 07/30/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    STEM, INC.,                                    Case No. 20-cv-02950-CRB
                                   9                  Plaintiff,
                                                                                       ORDER GRANTING MOTION FOR
                                  10           v.                                      PARTIAL SUMMARY JUDGMENT
                                  11    SCOTTSDALE INSURANCE COMPANY,
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13          Stem, Inc. has sued its liability insurer, Scottsdale Insurance Company, alleging that
                                  14   Scottsdale breached the terms of their insurance contract when Scottsdale failed to cover
                                  15   Stem’s losses associated with a 2017 lawsuit against Stem. See First MSJ Order (Dkt. 51)
                                  16   at 1. In that underlying lawsuit, certain Stem shareholders asserted claims arising from
                                  17   two transactions relevant here: a 2013 Series B financing round and a 2017 loan from Stem
                                  18   board member David Buzby to Stem. Id.
                                  19          After both Stem and Scottsdale moved for summary judgment, this Court held that
                                  20   under the insurance policy, the 2017 Buzby Loan Claim triggered Scottsdale’s coverage
                                  21   obligations under the policy, but the 2013 Series B Financing Round Claim did not. Id. at
                                  22   1–2. The pertinent facts and law are more fully explained in the Court’s first summary
                                  23   judgment order. See id.
                                  24          Stem now moves for partial summary judgment regarding the proper measure of
                                  25   damages. See Mot. for Partial SJ (dkt. 58) at 1. Stem asserts that under California law,
                                  26   Scottsdale must pay all fees and costs that Stem incurs while defending its directors and
                                  27   officers against the 2017 lawsuit. Id. In other words, even if only the 2017 Buzby Loan
                                  28   Claim (and not the 2013 Series B Financing Round Claim) triggered Scottsdale’s duty to
                                          Case 3:20-cv-02950-CRB Document 61 Filed 07/30/21 Page 2 of 3




                                   1   defend, that duty requires Scottsdale to pay Stem’s defense fees and costs for the entire
                                   2   lawsuit, not just the fees and costs for the covered 2017 Buzby Loan Claim within that
                                   3   lawsuit.
                                   4          The Court determines that oral argument is not necessary. The Court grants Stem’s
                                   5   motion for partial summary judgment.
                                   6          Scottsdale must pay Stem’s attorneys’ fees and costs for the entire 2017 lawsuit.
                                   7   The parties agree that, at least generally, an insurer that breached its duty to defend is
                                   8   liable for the reasonable and necessary costs of defending the entire litigation. See Mot.
                                   9   for Partial SJ at 1 (citing Buss v. Superior Court, 16 Cal.4th 35, (1997)); Response (dkt.
                                  10   59) at 6; Reply (dkt. 60) at 5. But Scottsdale argues that there is an exception to that rule
                                  11   when the “insurer produces undeniable evidence of the allocability of specific expenses.”
                                  12   Response at 6 (quoting Hogan v. Midland National Ins. Co., 3 Cal.3d 553, 564 (1970).
Northern District of California
 United States District Court




                                  13   And Scottsdale argues that although such allocation “is usually nearly impossible,” id.
                                  14   (quoting Crist v. Ins. Co. of North America, 529 F.Supp. 601, 605 (D. Utah 1982)), here
                                  15   allocation is possible Stem’s legal invoices show that Stem has paid no attorneys’ fees or
                                  16   costs relating to the 2017 Buzby Loan Claim. See id. at 6–7.
                                  17          The Court rejects Scottsdale’s arguments regarding this purported exception for two
                                  18   reasons: first, it relies on caselaw that pre-dates Buss, which appears to have eliminated
                                  19   the exception. See 16 Cal.4th at 58–59. Second, even if the exception exists, there is not
                                  20   undeniable evidence of the allocability of specific expenses because the 2017 lawsuit is
                                  21   ongoing and, for the reasons stated in Stem’s reply brief, Stem has taken certain steps to
                                  22   defend against the 2017 Buzby Loan claim—steps for which Scottsdale’s proposed
                                  23   allocation does not account. See Reply at 6–7.
                                  24          Moreover, Scottsdale’s liability is not limited to the losses associated with
                                  25   defending David Buzby. Although the underlying Complaint refers to the Buzby Loan
                                  26   transaction as a “separate breach of his fiduciary duty” to the underlying plaintiffs, the
                                  27   underlying Complaint later states that “in connection with each act and omission described
                                  28   herein,” not only Buzby, but also Rice and Carrington, “were conflicted, did not comprise
                                                                                      2
Case 3:20-cv-02950-CRB Document 61 Filed 07/30/21 Page 3 of 3
